Title: From Thomas Jefferson to William John Coffee, 19 January 1825
From: Jefferson, Thomas
To: Coffee, William John

 Dear
Sir Monticello
Jan. 19.
25. your
favor of the 1st came to
hand on the 7th I
immediately sent to mr Brockenbrough the one directed to him; and taking for
granted that in that you had signified the remittances as in the one to me, I
did not send him my letter. the roads being very bad I did not go to the
University for 10. days. yesterday however I went, and then for the first time
learnt that mr Brockenbrough had not been advised, as I was of the mode of
remittance. I therefore this day carried him an extract of your letter, and by
the mail which carries you this he will send you a draught on Richmd payable at sight, for the sum
of 45. D. as you desire, and will make the subsequent remittance also as you
desire. this delay of 10. days is imputable to this circumstances alone.
I have for some time refused any
more to set for portrait or busts. but unwilling to refuse you, and your
proposition being for a whole length, takes it out of my rule. so I shall
willingly comply with your request on that subject. you know that here you are
a welcome guest always, and expected always to make it your head quarters. ever
with esteem and respect yoursTh: Jefferson